DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yang et al. (Patent No. WO 2016/020831 A1). 
Regarding claim 1, Yang et al. shows in Figs 1-2 a microlens array, comprising: a substrate (1), a microwell array arranged on the substrate, the microwell array comprising a plurality of microwells (3), and a microsphere lens (4) arranged in the microwells; wherein the substrate is made of an optically transparent material, and the microwell array is made of a hydrophobic material (2) (Paragraph 0048).
Regarding claim 2, Yang et al. shows in Figs 1-2 an optical detecting device for detecting a nanoscale object (8), comprising: a microfluidic device, a microlens array, a light source (5), and a light detecting element (11); wherein the microfluidic device comprises a top wall and a bottom wall arranged oppositely and a microfluidic channel 
Regarding claim 3, Yang et al. shows in Figs 1-2 a moving portion (7) for moving the microlens array relative to the top wall.
Regarding claim 4, Yang et al. shows in Figs 1-2 the microsphere lens (4) of the microlens array is fixed in the microwells (3) due to the electrostatic adsorption.
Regarding claim 5, Yang et al. shows in Figs 1-2 the microwells have the same size as the microsphere lens, and one microsphere lens is assembled in each of the microwells.
Regarding claim 6, Yang et al. shows in Figs 1-2 a distance from a surface of the microsphere lens (4) to the top wall is larger than a dimension of the photonic nanojet (6) area perpendicular to the bottom wall.
Regarding claim 7, Yang et al. discloses the light source (5) comprises one of a white light source, a fluorescent light source and a laser light source (Paragraph 0019).
Regarding claim 8, Yang et al. discloses the light detecting element (11) comprises one of a charge coupled device camera, a spectrometer, a complementary 
Regarding claim 9, Yang et al. shows in Figs 1-2 method for preparing a microlens array, comprising: providing a substrate (1) made of an optically transparent material; forming a hydrophobic layer (2) on the substrate; processing the hydrophobic layer into a microwell array comprising a plurality of microwells (3); assembling a microsphere lens (4) in each of the microwells.
Regarding claim 10, Yang et al. discloses the step of processing the hydrophobic layer (2) into a microwell array comprising a plurality of microwells (3) comprises performing one of photolithography, evaporation and plasma etching to process the microwells (standard microfabrication processes) (Paragraph 0048).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wu et al. (Patent No. US 7,057,832 B2) discloses methods and systems for effecting responses on surfaces utilizing microlens arrays including microoptical components embedded or supported by a support element and positioned from the surface at a distance essentially equal to the image distance of the microoptical component with spacer elements

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG C SOHN whose telephone number is (571)272-4123. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GEORGIA EPPS can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SEUNG C SOHN/           Primary Examiner, Art Unit 2878